Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a package comprising:
“the plurality of dies that include passive components comprising inductor arrays coupled to the logic circuitry and to the voltage regulating circuitry, 
wherein at least a portion of one or more of the plurality of dies that include passive components is outside of a footprint of the voltage regulating circuitry of the base die.”

Claims 2-8 depend from claim 1,and therefore, are allowed for the same reason as claim 1.

Regarding claim 9: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a package comprising:
 “a plurality of dies that include logic circuitry; a plurality of dies that include inductor arrays; and a plurality of dies that include passive components surrounding the plurality of dies that include logic circuitry and the plurality of dies that include inductor arrays,
the plurality of dies that include inductor arrays coupled to the logic circuitry and to the voltage regulating circuitry’.

Claims 10-16 depend from claim 9, and therefore, are allowable for the same reason as claim 9.

Regarding claim 17: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a package comprising:
“a plurality of dies that include passive components surrounding the die that
includes logic circuitry, the plurality of dies that include passive components comprising inductor arrays coupled to the logic circuitry and to the voltage regulating circuitry, wherein at least a portion of one or more of the plurality of dies that include passive components is outside of a footprint of the voltage regulating circuitry of the base die; and a package substrate underneath the bottom set of dies that includes an on-package capacitor.”
Claims 18-20 depend from claim 17, and therefore, are allowable for the same reason as claim 17.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826